
	

113 HR 2818 IH: Surveillance State Repeal Act
U.S. House of Representatives
2013-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2818
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2013
			Mr. Holt introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the
			 Select Committee on Intelligence (Permanent
			 Select), Financial
			 Services, Foreign
			 Affairs, Energy and
			 Commerce, Education and
			 the Workforce, Transportation and Infrastructure, and
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To repeal the USA PATRIOT Act and the FISA Amendments Act
		  of 2008, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Surveillance State Repeal
			 Act.
		2.Repeal of USA PATRIOT
			 ActThe USA PATRIOT Act
			 (Public Law 107–56) is repealed, and the provisions of law amended or repealed
			 by such Act are restored or revived as if such Act had not been enacted.
		3.Repeal of the
			 FISA Amendments Act of 2008
			(a)RepealThe FISA Amendments Act of 2008 (Public Law
			 110–261; 122 Stat. 2477) is repealed, and the provisions of law amended or
			 repealed by such Act are restored or revived as if such Act had not been
			 enacted.
			(b)ExceptionSubsection (a) of this Act shall not apply
			 to sections 103 and 110 of the FISA Amendments Act of 2008 (Public Law 110–261;
			 122 Stat. 2477).
			4.Terms of judges
			 on Foreign Intelligence Surveillance Court; reappointment; Special
			 Masters
			(a)Terms;
			 reappointmentSection 103(d)
			 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1803(d)) is
			 amended—
				(1)by striking maximum of seven
			 and inserting maximum of ten; and
				(2)by striking and shall not be
			 eligible for redesignation.
				(b)Special
			 MastersSection 103(f) of
			 such Act, as amended by section 3 of this Act, is further amended by adding at
			 the end the following new paragraph:
				
					(4)Special Masters
						(A)The courts established pursuant to
				subsections (a) and (b) may appoint one or more Special Masters to advise the
				courts on technical issues raised during proceedings before the courts.
						(B)In
				this paragraph, the term Special Master means an individual who
				has technological expertise in the subject matter of a proceeding before a
				court established pursuant to subsection (a) or (b).
						.
			5.Electronic
			 surveillance of specified persons without regard to specific
			 deviceSection 105(c)(2)(B) of
			 the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1805(c)(2)(B)) is
			 amended to read as follows:
			
				(B)that, upon the request of the applicant,
				any person or entity shall furnish the applicant forthwith all information,
				facilities, or technical assistance necessary to accomplish the electronic
				surveillance in such a manner as will protect its secrecy and produce a minimum
				of interference with the services that such carrier, landlord, custodian, or
				other person is providing that target of electronic
				surveillance;
				.
		6.Additional
			 provisions for collections under the Foreign Intelligence Surveillance Act of
			 1978
			(a)In
			 generalTitle VII of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.), as
			 amended by section 3 of this Act, is further amended to read as follows:
				
					VIIAdditional
				Provisions
						701.Warrant
				requirementNotwithstanding
				any other provision of this Act, no information relating to a United States
				person may be acquired pursuant to this Act without a valid warrant based on
				probable
				cause.
						.
			(b)Table of
			 contents amendmentsThe table
			 of contents in the first section of the Foreign Intelligence Surveillance Act
			 of 1978 (50 U.S.C. 1801 et seq.), as amended by section 3 of this Act, is
			 further amended by striking the items relating to title VII and section 701 and
			 inserting the following new items:
				
					
						TITLE VII—ADDITIONAL PROVISIONS
						701. Warrant
				requirement.
					
					.
			7.Encryption and
			 privacy technology of electronic devices and softwareNotwithstanding any other provision of law,
			 the Federal Government shall not mandate that the manufacturer of an electronic
			 device or software for an electronic device build into such device or software
			 a mechanism that allows the Federal Government to bypass the encryption or
			 privacy technology of such device or software.
		8.GAO compliance
			 evaluations
			(a)In
			 generalThe Comptroller
			 General of the United States shall annually evaluate compliance by the Federal
			 Government with the provisions of the Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1801 et seq.).
			(b)ReportThe Comptroller General shall annually
			 submit to Congress a report containing the results of the evaluation conducted
			 under subsection (a).
			9.Whistleblower
			 complaints
			(a)Authorization To
			 report complaints or informationAn employee of or contractor to an element
			 of the intelligence community that has knowledge of the programs and activities
			 authorized by the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801
			 et seq.) may submit a covered complaint—
				(1)to the Comptroller
			 General of the United States;
				(2)to the Permanent
			 Select Committee on Intelligence of the House of Representatives;
				(3)to the Select
			 Committee on Intelligence of the Senate; or
				(4)in accordance with the process established
			 under section 103H(k)(5) of the National Security Act of 1947 (50 U.S.C.
			 3033(k)(5)).
				(b)Investigations
			 and reports to CongressThe Comptroller General shall investigate
			 a covered complaint submitted pursuant to subsection (b)(1) and shall submit to
			 Congress a report containing the results of the investigation.
			(c)Covered
			 complaint definedIn this
			 section, the term covered complaint means a complaint or
			 information concerning programs and activities authorized by the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.) that an employee
			 or contractor reasonably believes is evidence of—
				(1)a
			 violation of any law, rule, or regulation; or
				(2)gross
			 mismanagement, a gross waste of funds, an abuse of authority, or a substantial
			 and specific danger to public health or safety.
				10.Prohibition on
			 interference with reporting of waste, fraud, abuse, or criminal
			 behavior
			(a)In
			 generalNotwithstanding any
			 other provision of law, an officer or employee of an element of the
			 intelligence community shall be subject to administrative sanctions, up to and
			 including termination, for taking retaliatory action against an employee of or
			 contractor to an element of the intelligence community who seeks to disclose or
			 discloses covered information to—
				(1)the Comptroller
			 General;
				(2)the Permanent Select Committee on
			 Intelligence of the House of Representatives;
				(3)the Select Committee on Intelligence of the
			 Senate; or
				(4)the Office of the
			 Inspector General of the Intelligence Community.
				(b)DefinitionsIn
			 this section:
				(1)Covered
			 informationThe term covered information means any
			 information (including classified or sensitive information) that an employee or
			 contractor reasonably believes is evidence of—
					(A)a violation of any
			 law, rule, or regulation; or
					(B)gross
			 mismanagement, a gross waste of funds, an abuse of authority, or a substantial
			 and specific danger to public health or safety.
					(2)Intelligence
			 communityThe term
			 intelligence community has the meaning given the term in section 3
			 of the National Security Act of 1947 (50 U.S.C. 3003).
				
